Case: 5:19-cr-00091-DCR-MAS Doc #: 43 Filed: 09/21/20 Page: 1 of 3 - Page ID#: 145




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  EASTERN DIVISION
                                     (at Lexington)

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )          Criminal Action No. 5: 19-091-DCR
                                                  )
  V.                                              )
                                                  )
  DEVONTAE MELVIN COOLEY,                         )             MEMORANDUM ORDER
                                                  )
         Defendant.                               )

                                   ****    ****       ****     ****

        Defendant Devontae Cooley has submitted a letter which will be construed as a motion

 to reconsider the Court’s prior § 3582(c) ruling and its denial of the defendant’s request for

 appointment of counsel. He again argues that his asthma and the COVID-19 pandemic are

 “extraordinary and compelling reasons” that justify a sentence reduction. His letter also

 includes his medical records. However, the relief requested will be denied.

        Courts may review motions to reconsider § 3582(c) rulings under the standards set out

 in Federal Rules of Civil Procedure 59(e) and 60(b). United States v. Holland, 2016 WL

 1047929, at *1 (E.D. Ky. Mar. 15, 2016). Cooley does not indicate which standard entitles

 him to relief, but a Rule 59(e) request would be untimely. Such a motion must be filed no later

 than 28 days after entry of the order. Id. (citing Fed. R. Civ. P. 59(e)). Here, the Court denied

 relief on June 19, 2020, and his letter was postmarked September 11, 2020, which is well

 beyond Rule 59(e)’s deadline. Therefore, the Court will construe his request for relief as a

 Rule 60(b) motion.




                                               -1-
Case: 5:19-cr-00091-DCR-MAS Doc #: 43 Filed: 09/21/20 Page: 2 of 3 - Page ID#: 146




        Relief may be granted under Rule 60(b) where a movant demonstrates:

        (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
        evidence that, with reasonable diligence, could not have been discovered in time
        to move for a new trial under Rule 59(b); (3) fraud (whether previously called
        intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party;
        (4) the judgment is void; (5) the judgment has been satisfied, released, or
        discharged; it is based on an earlier judgment that has been reversed or vacated;
        or applying it prospectively is no longer equitable; or (6) any other reason that
        justifies relief.

 Fed. R. Civ. P. 60(b). In this case, Cooley merely reiterates that his asthma and COVID-19

 fears warrant release, and he includes medical records confirming that he has asthma.

 However, this additional evidence does not justify relief under Rule 60(b). Rather, it confirms

 the Court’s ruling on his original motion.

        Compassionate release under Section 3582(c)(1)(A) is justified when the

 “extraordinary and compelling reasons” outlined in Section 1B1.13 of the United States

 Sentencing Guidelines Manual are demonstrated. One listed reason is the “medical condition

 of the defendant.” U.S.S.G. § 1B1.13 n.1. But as this Court advised Cooley previously,

 “asthma and COVID-19 fears . . . . do not fit the criteria for ‘medical condition of the

 defendant’ or any other category outlined by § 1B1.13.” [Record No. 39, at p. 2]; see also

 United States v. Cundiff, 2020 WL 4949692, at *2 (E.D. Ky. Aug. 24, 2020) (citing United

 States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020) (a

 “generalized risk of contracting COVID-19 and potentially developing the more severe

 symptoms is not akin to the type of ‘extraordinary and compelling reasons’ justifying

 compassionate release identified by the Sentencing Commission”)). Accordingly, his motion

 for reconsideration will be denied.




                                              -2-
Case: 5:19-cr-00091-DCR-MAS Doc #: 43 Filed: 09/21/20 Page: 3 of 3 - Page ID#: 147




           Finally, the request for appointment of counsel will be denied. “No constitutional or

 statutory right to counsel exists for filing motions under 18 U.S.C. § 3582.” United States v.

 Clark, 2019 WL 7161209, at *2 (E.D. Ky. Feb. 14, 2019) (citing United States v. Webb, 565

 F.3d 789 (11th Cir. 2009) (collecting cases)). The decision to appoint counsel is within the

 Court’s discretion, but appointment of counsel is unnecessary where the issues raised in a §

 3582 motion “are straightforward and resolvable upon review of the record.” Id. The record

 in this case is sufficient to resolve all compassionate release-related issues that the defendant

 raises.

           Being sufficiently advised, it is hereby

           ORDERED as follows:

           1.     Defendant Devontae Cooley’s construed motions for reconsideration and for

 appointment of counsel are DENIED.

           2.     The Clerk of Court is directed to file a copy of Cooley’s correspondence in the

 record.

           Dated: September 21, 2020.




                                                 -3-
